                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELBOW ENERGY, LLC,                                        No. 4:19-CV-00764

              Plaintiff,                                  (Judge Brann)

       v.

EQUINOR USA ONSHORE
PROPERTIES INC.,

              Defendant.

                                          ORDER

                                        JULY 3, 2019

       Defendant Equinor USA Onshore Properties Inc. (“Equinor”) moves to

dismiss the complaint filed by Plaintiff Elbow Energy, LLC (“Elbow”). For the

following reasons, that motion will be granted.

                                        Background1

       The complaint alleges that Equinor and Elbow are parties to an oil and gas

lease under which Equinor was obligated to pay certain royalties to Elbow. Elbow

claims that Equinor breached the terms of the lease by paying royalties in

insufficient sums. Elbow filed a two-count complaint in the Court of Common

Pleas of Lycoming County, Pennsylvania. Count I of Elbow’s complaint seeks




1
    Unless otherwise noted, relevant facts are derived from Elbow’s complaint, ECF No. 1-1.
damages for breach of contract, and Count II seeks an accounting of certain

records as well as damages for breach of contract.

       Equinor removed the action to this Court2 and presently moves to dismiss

Elbow’s complaint under Federal Rule of Civil Procedure 12(b)(6).3 Equinor

argues that Elbow has not complied with an express lease provision proscribing the

commencement of a judicial action for damages until one year after Equinor was

notified and given an opportunity to cure its alleged breach.4

                                         Discussion

       When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,5 a court assumes the truth of all factual allegations in the

plaintiff’s complaint and draws all inferences in favor of that party;6 the court does

not, however, assume the truth of any of the complaint’s legal conclusions.7 If a

complaint’s factual allegations, so treated, state a claim that is plausible—i.e., if

they allow the court to infer the defendant’s liability—the motion is denied; if they

fail to do so, the motion is granted.8


2
    Notice of Removal (ECF No. 1).
3
    Motion to Dismiss (ECF No. 8).
4
    Brief in Support (ECF No. 9).
5
    F. R. Civ. P. 12(b)(6).
6
    Phillips v. County Of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
7
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
8
    Id. See also Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016).


                                              -2-
        Equinor argues that paragraph six of the lease requires Elbow to notify

Equinor of its purported breach and provide Equinor with an opportunity to cure

prior to commencing a civil action for damages. Paragraph six’s notice-and-cure

provision provides as follows:

        This Lease shall not be terminated, in whole or in part, nor Lessee
        held liable for any failure to perform unless such obligation, covenant
        or condition remains unsatisfied and unperformed for a period of one
        year following the express and specific written demand upon Lessee
        by Lessor for such satisfaction and performance. Neither the service
        of said notice nor the doing of any acts by Lessee intended to satisfy
        any of the alleged obligations shall be deemed an admission or
        presumption that Lessee has failed to perform all its obligations
        hereunder. No judicial action may be commenced for forfeiture of this
        lease or for damages until after said period. Lessee shall be given a
        reasonable opportunity after judicial ascertainment to prevent
        forfeiture by discharging its expressed or implied obligation as
        established by the court.9

        Here, Elbow sent a letter to Equinor on July 31, 2018 demanding payment of

additional royalties.10 Inferring in Elbow’s favor that the letter satisfied the lease’s

notice requirements, Equinor had until July 31, 2019 to cure its purported deficient

performance. But Elbow commenced this action on March 28, 2019. Therefore,

Elbow’s present action is premature and violates the express terms of the notice-

and-cure provision.




9
     Exhibit A (ECF No. 1-1) at 24 ¶ 6 (emphasis added).
10
     Complaint (ECF No. 1-1) at 12.


                                              -3-
        Elbow’s three arguments asking this Court to look the other way are

unavailing. First, Elbow argues that “no adjudication actually holding Equinor

liable for any breach of its duties under the Lease will occur until after July 31,

2019.”11 But the notice-and-cure provision expressly prohibits judicial actions

from being commenced until one year after Elbow notified Equinor that Equinor

was in breach; the provision does not predicate a judicial action’s propriety on the

date at which time Equinor may be held liable.

        Second, Elbow argues that the notice-and-cure provision does not apply to

its claim for accounting.12 But Elbow is the master of its complaint and Count II

therein is styled as a claim for “accounting and damages.”13 The lease makes clear

that any judicial action for damages invokes the notice-and-cure provision’s one

year bar.

        Third, Elbow argues that its alleged non-compliance with the one year cure

period is an immaterial failure.14 But Pennsylvania law requires a lease “to be

construed in accordance with the terms of the agreement as manifestly

expressed,”15 and I decline Elbow’s invitation to conclude otherwise when the



11
     Brief in Opposition (ECF No. 10-2) at 9
12
     Brief in Opposition (ECF No. 10-2) at 9.
13
     Complaint (ECF No. 1-1) at 17.
14
     Brief in Opposition (ECF No. 10-20 at 10.
15
     J.K. Willison v. Consolidation Coal Company, 637 A.2d 979, 982 (Pa. 1994).


                                                 -4-
notice-and-cure provision’s plain meaning prohibits the commencement of judicial

action until the one year cure period expires.

      In sum, by commencing the present action before July 31, 2019, Elbow has

violated the lease, and Elbow’s claims must be dismissed.              That dismissal,

however, is without prejudice to Elbow to reassert its claims at a time that they

become appropriate for judicial intervention.

                                     Disposition

      IT HEREBY ORDERED that Defendant’s Motion to Dismiss, ECF No. 8,

is GRANTED. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk of Court is directed to close this case.



                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                         -5-
